 

Exhibit 10.23

 

AMENDMENT NO. 1

 

TO

 

SECOND AMENDED AND RESTATED
NOTE AND WARRANT PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 (this "Amendment") to that SECOND AMENDED AND RESTATED NOTE
AND WARRANT PURCHASE Agreement (the "Second Amended Agreement") is made as of
August 15, 2016, by and among MYnd Analytics, Inc., f/k/a CNS Response, Inc., a
Delaware corporation (the "Company"), and the certain investors hereto (each, an
"Investor" and together, the "Investors").

 

RECITALS

 

whereas, the Company entered into that certain Note Purchase Agreement, dated as
of September 22, 2014, with those certain investors named therein (the "Original
Agreement");

 

WHEREAS, the Company entered into that certain Amendment No. 1 to the Note
Purchase Agreement, dated as of April 14, 2015,with those certain investors
named therein ("Amendment No. 1"), to increase the aggregate amount of notes
issuable thereunder, and extend the period of time by which the Company was
permitted to complete such fundraising; and

 

WHEREAS, the Company entered into that certain Amended and Restated Note
Purchase Agreement, dated as of June 2, 2015,with those certain investors named
therein (the "Amended and Restated Note Purchase Agreement"), solely to update
the Original Agreement, as amended by Amendment No. 1, for the revisions
provided by Amendment No. 1; and

 

WHEREAS, the Company entered into that certain Omnibus Amendment to the Amended
and Restated Note Purchase Agreement and the notes, dated as of September 14,
2015, with those certain investors named therein (the "Omnibus Amendment"), to
amend the Amended and Restated Note Purchase Agreement and the notes to set the
conversion price of all notes purchased and sold pursuant to the Amended and
Restated Note Purchase Agreement, both those that have been purchased and sold
before the date of the Omnibus Amendment and those that were purchased and sold
at any time thereafter, in the event of a qualified financing conversion or a
voluntary conversion, at $0.05 per share (as adjusted for stock splits, stock
dividends, combinations or the like affecting the common stock of the Company);
and

 

WHEREAS, the Company entered into that certain Second Amended Agreement, dated
as of December 23, 2015, to amend and restate the Amended and Restated Note
Purchase Agreement, as amended by the Omnibus Amendment.

 

WHEREAS, this Amendment extends the period of time by which the Company may
conduct "Additional Closings", as defined in the Second Amended Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Investors executing this Amendment
agree as follows:

 

Section 1.          Amendment to Section 1.3, "Additional Closings". Section 1.3
of the Second Amended Agreement is hereby amended by deleting the third sentence
therein in its entirety, and replacing it with the following:

 

"Such Additional Closings may occur at anytime prior to September 1, 2016, and
provided that the Company shall have the sole discretion to terminate the sales
of Notes and Warrants at any time without notice to any existing Inventor or
potential Investor."

 

Section 1.2.      No Further Amendment. Except as expressly amended by this
Amendment, the Second Amended Agreement are in all respects ratified and
confirmed and all the terms, conditions, and provisions thereof shall remain in
full force and effect. This Amendment is limited precisely as written and shall
not be deemed to be an amendment to any other term or condition of the Second
Amended Agreement or any of the documents referred to therein.

 

 1 

 

 

Section 1.3.       Effect of Amendment. This Amendment shall amend and form a
part of the Second Amended Agreement for all purposes and is expressly
incorporated into the Second Amended Agreement, and the Company and each party
hereto shall be bound hereby. From and after the execution of this Amendment by
the parties hereto, any references to the Second Amended Agreement shall be
deemed a reference to the Second Amended Agreement as amended hereby. This
Amendment shall be deemed to be in full force and effect from and after the
execution of this Amendment by the parties hereto. To the extent that any term
or provision of this Amendment may be deemed expressly inconsistent with any
term or provision in the Second Amended Agreement, the terms and provisions of
this Amendment shall control.

 

Section 1.4.       Entire Agreement. Subject to Section 1.3 of this Amendment,
the Second Amended Agreement, as amended by this Amendment, constitute the
complete understanding of the Company and the Investors, regarding the subject
matter hereof and supersede any and all other agreements, either oral or in
writing, between the Company and the Investors with respect to the subject
matter hereof and thereof, and no other statement or promise relating to the
subject matter hereof or thereof which is not contained herein or therein, shall
be valid or binding.

 

Section 1.5.      Other Provisions. The following sections of the Second Amended
Agreement are hereby incorporated by reference into, and made applicable to,
this Amendment as if set forth herein, mutatis mutandis: Section 4.3 (Amendments
and Waivers); Section 4.4 (Notices); Section 4.6 (Governing Law); Section 4.7
(Severability) and Section 4.8 (Binding Effect; Assignment).

 

[Signature Page Follows]

 

 2 

 

 

The Company and the Investors below named have caused this Amendment to be
executed by their respective officers thereunto duly authorized, in each case as
of the date first written above.

 

  MYND ANALYTICS, INC.           By: /s/ Paul Buck     Name: Paul Buck    
Title: Chief Financial Officer           MAJORITY HOLDERS:           By: /s/ Jan
Vyhnalek             Name: Jan Vyhnalek     Title: Statutory Director       RSJ
Private Equity investiční fond s proměnným základním kapitálem, a.s., a Czech
joint stock corporation registered in the Commercial Register maintained by the
Municipal Court of Prague under section B, file number 16313, identification
number 24704415, with its registered office at Na Florenci 2116/15, Nové Město,
110 00 Praha 1, Czech Republic and acting in respect of its sub-fund (podfond)
RSJ Gradus podfond, RSJ Private Equity investiční fond s proměnným základním
kapitálem, a.s. and its assigns           By: /s/ John Pappajohn     Name: John
Pappajohn     Title: Investor           By: /s/ Thomas T. Tierney     Name:
Thomas T. Tierney     Title: Trustee       Thomas T. and Elizabeth C. Tierney
Family Trust           By: /s/ Robert J. Follman     Name: Robert J. Follman    
Title: Trustee       Declaration of Trust of Robert J. Follman and Carole A.
Follman, dated August 14, 1979

 

 3 

 

 

  By: /s/ Robin L. Smith     Name: Robin L. Smith M.D.     Title: Investor      
    By: /s/ George Carpenter            /s/ Jill Carpenter     Name: George &
Jill Carpenter     Title: Investor

  

 4 

